A6

Été

RÉPUBLIQUE DÉMOCRATIQUE Du CONGO Kinshasa, le à | JAN 46g
Ministère de l'Environnéraent,
Conservation de la Nature
et Tourisme

N°12 ICABIMINIECN-T.15/JEB/2009

Le Ministre

# Monsieur l’Administrateur Gérant
ce la MAISON NBK SERVICE
à Kinshasa/Gombe

Objet : Notification de la recommandation de la
: Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requûte n°62

Monsieur l'Administrateur Gérant,

À l'issue de ses travaux, la Comanission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d'Approvisionnenent n°041/05 du
22/08/2005 située dans Le Tezritoire de Mushie, Province du Bandundu remplit les
critères de convertibilité défims par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens t'tres ferestiers en contrats de concession
forestière et portant extension du muratoire en matière d'octroi des titres
d'exploitation forestière tel qu2 modifié :t complété par le décret n°08/02 du 21
janvier 2008. :

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception ‘le La présente, à vous mettre en contact
avec Le Ministère de l’Enviror.nement, Couservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez  agrégi :, l'expression dé ma

considération fi

N

Averue Papa Îlre {Ex-des Cliques) n°15 Kinshasa Combe
BP. 52.3481 E-mail : rde_triner@raltao.fr
A3

MAISON NBK SERVICE

Commerce Général ; Import ; Export
NRC : 30 183 B.P. : 13 436 KINI
KINSHASA - RDC

PROCURATION SPECIALE N°04/DG/NBK/S

Je soussigné Monsieur Victor NGALAMULUME KAMUANGA,
Administrateur Gérant de la Société MAISON NBK SERVICE, viens par le
présent acle, donner procuration spéciale à Monsieur BIDUAYA Emmanuel,
Directeur Administratif, pour engager ladite société dans les négociations et
signature de ta clause sociale du cahier des charges avec les communautés
locales se trouvant dans notre concession forestière de Mushie dans la provinec
du Bandundu, conformément à Parrêté ministériel N°023/CAB/MIN/ECN-
T/28/JE 5/10 du 07 juin 2010, ainsi que dans le dossier judiciaire qui nous
oppose à la société CONHUA INVESTMENT.

NB Ceite procuration spéciale tient lieu d'un ordre de mission,
A ce titre, nous demandons à toutes les Autorités Civiles et Militaires de l'assister en cas
de nécessité

Siège Administratif avenue du Port, Immeuble NIOKI (ex FORESCOM), 2e étage
Tél : 0812102137-0998171997-0899408320 Fax : 001 40 88 69 59 73 E-mail : vingala2003@yahoe.fr
A3

> D L'ART aMRITE Banni Je

on ewil Lesl de Chaos Cete) cas Pol An 4
Le Fngénue ÆEnauvel BEŒCtry Éachéa Le  Rhkk/niste

cé Ur Sepersi Sn cé | L'Ange ur Em Beni BTS Chose
pret CETF) Gshsn Pres pus run L Hour L CL Brain
Can L cuT ess JR RAT lEundun de

C9 for rest a Carl MnrSFerrel NE © 23 (CAE Mer hEcnr-r
VET/ Be de ©? jour Bla fxsar L'mocls 4 suce
Cœntk fur la © (anse Sein du Cher ls che cges ha
Cuhat sk Can User fresh aus 0 rh AT Porte

Creehsn A Cie :
dd resor ch QUE asbl & gui Su :

% Freñdnh : MUNSA/AI CHAUGERT LS AK
Lover - RARPENE RER LE

S Ferieriee ; du TA WANA Les .

Lt nelle |BERE KEñBo 7 >

: re. KENRoku AURA

2 0. NGANG kelly cp <>
7 + LoFuNcA Ge

Fe SIZE Bovranu di»,

£<
F< KENEDi IBANIA, pet
PES Au PikiAAA ê», p ÀeE  Aonéng)
8° BoWwuLE à , « L dzforla
Se + pages Err/Ran hs)
LS ART is FT iso On Gent

cd Cr
DÉS Rire Ge

arals a 26 Dom he. =
sas __ es l'PRICIPAAT
ÎSTÆ LE PRESENS CE
sn ” Duron SEN/STAII EI ATEN
Li? AE

veUutr Ge ATARI

rime cmassarhes Ge don. NTRSoU" ET)

# Mée -IBERE TR
» ln Claudie
NEA NU KENKS ko Le

À MBoASI MU “4

5. ARKRSENE Boca 2e

. FISÈLE. PriWSary, Bu

se MAREn GO - KE KFY mo "+

[ AekS -RURBANA RL
PB 0 Rmama Do sance

; hRoLONEko kW honbanx

'TÉÂP Paie LÉ

Û 1 Énen e— al iétae HT

V BRAIN
LACOSTE fe L PARLER
ÿ Pr 124 4 sje DE :

SIRAMA #6
C4 ÉEnége Ke BoANGe els :
SE EE ou
5: De N DIN = Let es METUT ER
1 BESime MAKES 22
Le Am FUN GR = Fe î
de TRICHANE ZE,
1 HUTA ANR —— us
À Rpkutw - RAVUABR D
de pEv &y — IF TE er
Le MDRù — pv Es a æ
20
L ARISANBLEE BERERALE ElEcre

PV LE ‘
n cemire deCeés DE 6esTron (eLe)
| WLLRÉE NB

fs)
ie:
{ se explatahon de l'erfreprise Masson AK Sérvr ce

ke pepe lation ed Vi lase AP. GE Pêmen €

NWeus
ou Cheffene Babomeæ Aord, Sete de Ernie
ge Fe rns ETES # plateau. PSN SR andinou es
Ré CEE revm  Æ't ok Al oT/ bout PAT br Un

ponte écar ch Gehen COLE) TEAM L fre lt hs c£ L'hyenies

enneval Geucmyt frakbtbr de REN INS/RE et Li Soperrste
fon Gen FRlre Charge” “à PRRE ETS Ethan
“Lasdonou -
Conisrmement à Lacret nurihnel 08 /Cre nn fecy-r fe
K do DA Ju lole- Fxont le pas cl be l'acturé Conshhanf
ke œûw cles Cheese Cnbrot Con isier

PA Ë Zngah Last
WAMTRES / RAR

JER fe :
La. Classe focue= le
Jreshère clans an arkclk 43 ne Crohn cl C4.

1 resort de EE sable gs
4 Frescbnt + KeElr nel! Enerto 7 > Fret
# S Setre FENTE “apporter à MOCR/E PM el

4 Feimer HA ARE SO Bises PR AR 5 CR

éns@flr : MAUR AEUERNE 2774

#47
en MG Péscbal : VAE Tunekd mr
LES ü PÆRERE DE vu
2... 4 ‘ Ahdroire PE
25.5 4 Grar pe dé & n gps
A 1 AARLE Ffuss ti
2" 6: LIVE Le . ff, Loc à Net fe re
HS P 7 D GES Ze charge" CA Pat LA ETFSRRAI
LT HPEV dans pe a £_fcen_ À Ben
ERS SE EE. [ EE DEN
Ciel dla Wiflège j a E-
SL S ‘
FE ce br

PPAATRE Lé&heen APR Lt

rap oiv nage
RÉMEBIE VAR
- Lokeæïte SE

%
5 A “

4 kekene F4

7 RpuTo CYAN? de |

Re

Ë Keyuwa ee
Ft NGAN KR 7EZ |

FRERE 7
MARGE, ;

K.
AA ere MIA 17:

: LE afe
EU . de Ë

ax

2 LE LI ASSENEREE LERENMLE ELEC ALES dE LITE
Joest = Caron (Ed ED du DIE fhheneskse
(fe diéegplo Fe le frehhrehries MAISDA 8h je

Ales La aadateo aa Lila FRHDLERAE
pe put nl fs 24 NS Nord, kelliir
de! Fenetre se le LEbrulèrte ee Aoushii PL LS

alu fYalteous, frermer À Efnéinde bu RO Le ss
pésa du del ce etfn fes for élir y, Le
oral etre Cesu (e1E) fre 12 lilou cl.

A Pape pui Entre l PR ANS elle. de,
RRA J'Husbre Et Le RNA, AA loup, fleshar .
Cnrminuut. À 72 por WE 48/0428,
pinecn- Tje8/ 8 je élu >Y/Surn JAE/0 Nout
He snnodele dr Aeesrre écho lonnut. La Cle 2e her
ecale ete eardissi ete chergee ete londtrnt es Co
PA Cer#tE aesdceir Claus et cautièle AE pe laut
Landes « CE. s

AA pessowt ct Cl 88%

Here NA Fret,

7, , AP. PrefpRo ,

PTT w£ruar ; : 4 ‘
HE É en a'erre fe/TTe pu —
- ae sont fee

ler a fer Abu A Ph ra - 2
Fe HAoneñr F + 2 al

— 41 1 è je
— 22 EE E SE
_ 2? Arisutrt ETRA
— ?? fire lose
A à FA TUNR L
Æ
5 Andstre Fee 0 æ 4
bn.

ee

Fauta' nrokonekye, & 17200
CZ Emmnet fElEHIY

—GASTALTIOTIUR RAI TTIE
E  —

At he fun. 2 vElap Pororsfa o

ie TL SAMJELE
Ve 1Às - REMBU
Mo ke - kERXVE
Jo AE KE - fou
TTIE - GA RAY
ToKUBA  - NA AGI

MONGHBR - Do’
eonpplr — BATONCGS
NEO PUB MAPCA
5 MGO - Bofors
UNSRLE ME

2. NKome ZA RA
PB. MP -NXE Le
lé. MONSE Ke
H Due me

6. N&obi

R MRALE ME

BJ. FARiO

(4. NSE No Ri
JD. MUEURU
Zi. L'romo

AE Mu o

TZ MBEUMA

24. Mugeli

LS NOA M Gi
26: NTAA

Z}. MWeE ME

Enmanuë&1 BIDUAYA TSHIMBUNDU

Four la (les) Communauté (s) Locale (s) et/ou le Peuple eutochtone

ANA
L3/7%./077 MBK Er.
Chef du village Maurice MBUKUBA MUNKABU ê

k 03/72/0141

Che? du village NKUMUNKAMA NTALI

Che? du village MWAN Paul MANKO Samuel LÉ

Chef de Groupement Jean BOLEME BOKUMUSILI

=

D ST
pe LÀ) k

/fsicheline MPIEK

2
Table des matières

CAHIER DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

Article 1°°
Article
Article 3

Chapitre 2 : Obligations des parties
Section 1%: Obligations du concessionnaire forestier
Article 4
Article 5
Article 6

Article 7
Article 8
Article 9

Article 10
Article 11
Article 12
Article 13

Article 14
Article 15
Article 16

Section 2 : Obligations des communautés locales
Article 17
Article 18
Article 19
Article 20
Article 21

Chapitre 3 : Suivi de la mise en œuvre du présent accord
Article 22
Article 23
Article 24
Article 25
Article 26

Chapitre 4 : Clauses diverses
Section 1: Règlement des différends
Article 27 :
Section 2 : Dispositions finales
Article 28

Signatures des parties
Annexe 1 : Réhabilitation routes

Annexe 2 : Construction, réfection et équipement des installations
hospitalières et scolaires.

Annexe 3 : Coût estimatif des Infrastructures

Annexe 4 : comité local de gestion et comité local de suivi
Notification du Ministère

Procuration spéciale

CLG de Komambi

CLG de Mäa

CLG de Mpoko Bekako

10

11
12
13

14
15
16
17
18
20
22
REPUBLIQUE DEMOCRATIQUE DU CONGO

MINISTRE DEF L'ENVIRONNEMENT, CONSERVATION DE LA NATURE ET
TOURISME

ELEMENTS ADDIYIFIS A LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DE LA GARANTIE D'APPROVISIONNEMENT N°041/05

LOCALISATION : Bandundu/Mushi SUPERFICIE : 64 464 ha

concessionvaire : MAISON NBK SERVICE

Spécification du contrat

‘> N°Céntrat Titre forestier.

ndundil
{Must

M

AISONNBEK |

27 ,CONTRATnon signé

fout

Dr ARS te PURES DER APE s CTISION HS E

Réhabilitation d'un tronçon Reliant Mpoko Bekako au 1 tronçon : 22km entre Absent ; À compléter |
routier de 7 km chef lieu du Territoire de Mushi et Bompensole :

{13 ponte - 3 de 7met 10de * Mushie USD 1ronogramme |

1m | prévisionne |

| 2eretronçér : 31km entre
| Bompensole et Komambi : |
| 33.000 U

cr tronc m entre |
| Komanbi et Ypokoÿelako : |
| 19,500 USÙ

|
ction i Mpoko Bekako 11
Komanbi

pmpleter

| Plan de l'infrastructure |

USD Absent À compléter

Cans

H Chronogramme
|
prévisionnel

I KÉEEKEEELREZEELEREZEY
ion de 2 maisons 1

ocahte de Koman

8000 USD
ation 1 à la localité Mus
|
EPP > = ot — | Plan de l'infrastructure
tation de 2 centres de | 3 dans la localité de Mäa 6000 USD/Centre d | A compléter
| | Chronogramme

Lprévisionnet

Commission aû hoc de suivi du processus de
conversion des anciens titres forestiers

IEEKEKEENELELENKELELEZXE
_ IFENRAUNEARERNENNENEZE

ELEMENTS ADDITIFIS À LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DE LA GARANTIE D'APPROVISIONNEMENT N°041/05

LOCALISATION : Bandundu/Mushi SUPERFICIE ;: 64.464 ha
CONCESSIONNAIRE : MAISON NBK SERVICE

Conformément aux recommandations formulées par le Ministère de l'Environnement,
Conservation de la Nature et Tourisme, la société MAISON NBK SERVICE et les communautés
locales se sont accordées de compléter leur clause sociale signée le .… en précisant en

annexe :

1. Le chronogramune prévisionnel de la réalisation des infrastructures et de fourniture
des services
Plan des infrastructures des écoles

pa

3. Plan du poste de santé
4. Plan de la maison d'habitation
5. Localisation du poste de santé

Fait à Muse. … le ….4©.. l'ael. 26/2...

Pour le Comité locale de gestion Pour la Société MAI
Président, T muse Gérant statutaire
Pour le comité local de suivi | Pour le MECNT

Président... Superviseur...

Pour le Territoire

Administrateur du territoire,

Chronogramme prévisionnel de réalisation des clauses sociales - Concession forestière GA n°041/05

1" année

Obligations [1° trimestre

ZÛ trimestre

Poste de santé-Komambi |
Ecole - Komanbi

Maison d'habitation -
Komambi

| 1” tronçon de route

2° année

l'Obligations
2 centres de santé — = Mäa
let Mpoko Bekako

Ecoie - Mäa

Maison d'habitation =
{ Mushi

g'èm

année

Ex trimestre 3°" trimestre 4

jme trimestre

- Komambi

| Ecole - Mäs

tronçon de route

2ème

A*TE année

_Obligations . [2 trimestre [3 trimestre” La trimestre |
Ecole - Mpoko 8ekako |

3% tronçon deroute | SR u

[if trimestre

TEREVERENNESEUNEEEESNI
ü
508569 9 8P 521099 odAj UeId
Plan Lypo centre de ganté

|
|
|
|
|
Î

TEUKKEEEEILENNTEETauT

et d'autre part

Les communautés locales du Secteur de BAMBOMA Nord comprenant deux groupements
{BAMBOMA Nord et BANUNU)

Dans le groupement de BAMBOMA Nord, il s’agit plus particulièrement des villages
suivants : Komambi, Mäa et Mpoko Bekako, et dans le groupement de BANUNU la
bordure portuaire et la partie sud de la concession

située dans le Territoire de Mushie, District des Plateaux, dans la province du
Bandundu en République Démocratique du Congo.

représentées par le Président du Comité Local de Gestion, Athanase BOSILONDE
ISABAJELI

article 2 :

L'alinéa 1 de l'article 2 de l'Accord constituant la clause sociale du cahier des charges du
contrat de concession forestière conclu entre la société « Maison NBK Service » et les
communautés locales ci haut-cités est modifié comme suit :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan
de gestion, annexé au cahier des charges, qui décrit l’ensemble des investissements et
des activités qui seront réalisées par le concessionnaire pendant les quatre premières
années du contrat de concession, et se rapporte aux quatre premières assiettes }-
annuelles «de coupe, conformément à l’article 1 de l'annexe 1 de l'arrêté
n'028/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau bloc cinq assiettes
annuelles de coupes. À

Pour la société « Maison NBK Service » Pour le Comité Local de Gestion

Denis TSHIBANGU, Directeur Administratif Athanase BOSILONDE ISABAJELI

000 GOC:L
TT TI

è ©

Loneiaus6sy 18 ann

in onepuoses 10104 JEREE
eune( auepuoses 19104 PIRE
oueursd 1404 Lac24
ssna6e33 en 103 SRE
seleAS

Er |

on O]
BRNRE —
SN —_—

1.0,8+,9t

2 06€.94

3,0,0€.94

TE =,
AVIQ ed 9131 PRAEL

LE
SINO U9 Suur
eue jo op eue AS |

199: vs
Vic: d4
S6QL :VS4
0S+: Wa

EIVY

SEUL: VS
EC: d4
ZaCt VS4
109 V3
Ov

S.0.0.€

S.0.15.7

EH 622 61 :
EH OL Ob autres
2H 60 £ :uone:aupËgs a a1nn

10995 1910-À
BNELUS 104
CH 21681: 9519609290 KUOA

3.0.0€,91

= EH 622 62-dnS NpPUNPUEG oO { AUYSNIY ANOJUJAL |

$.0.2v.2

